Case 1:20-cv-02310-JRS-MPB Document 119-1 Filed 10/21/20 Page 1 of 2 PageID #: 1686




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION



   ERIN ALDRICH, LONDA BEVINS,
   JESSICA JOHNSON, AND BEATA
   CORCORAN, individually and on behalf of
   all others similarly situated,

                 Plaintiffs,
                                                       Case No. 1:20-cv-02310-JRS-MPB
          vs.
   NATIONAL COLLEGIATE ATHLETIC
   ASSOCIATION, THE BOARD OF                           Judge:   Hon. James R. Sweeney II
   GOVERNORS OF THE NATIONAL
   COLLEGIATE ATHLETIC ASSOCIATION,
   and JOHN REMBAO,

                 Defendants.



              ORDER GRANTING JOINT REQUEST FOR BRIEFING SCHEDULE

          The Court, having considered the parties’ Notice of Agreed Extension of Time and Joint

   Request for Briefing Schedule, and being duly advised, now finds that the Request should be

   granted.

          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the parties’ Notice

   of Agreed Extension of Time and Joint Request for Briefing Schedule is hereby granted and the

   briefing schedule for Defendants’ Motion to Dismiss/Strike Plaintiffs’ Second Amended

   Complaint will be as follows:

          November 13, 2020: Defendants’ Motion to Dismiss/Strike Due.

          December 11, 2020: Plaintiffs’ Opposition to Defendants’ Motion to Dismiss/Strike

          Due.

          January 8, 2021: Defendants’ Reply in Support of Motion to Dismiss/Strike Due.




                                                 -1-
Case 1:20-cv-02310-JRS-MPB Document 119-1 Filed 10/21/20 Page 2 of 2 PageID #: 1687




   Dated: ____________________

                                      __________________________________
                                      The Honorable James R. Sweeney II
                                      United States District Court for the
                                      Southern District of Indiana




   Distribution:
   All registered counsel by CM/ECF




                                        -2-
